Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197599 to Sambelashvili et al. (Sambelashvili) in view of US 2007/0179542 to Prakash et al. (Prakash) (both cited by applicant).
In reference to at least claims 1-2 
Sambelashvili teaches adaptive cardiac resynchronization therapy which discloses a method for controlling delivery of cardiac resynchronization therapy (CRT) (e.g. Fig. 2), the method comprising: by processing circuitry of an implantable medical device system (e.g. processor, 80): determining a heart rate of a patient (e.g. heart rate, paragraph [0063]); selecting values for the interval between the atrial event and the ventricular event associated with the determined heart rate (e.g. select based on heart rate, paragraphs [0077]-[0078]); and determining whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the values for the interval between the atrial event and the ventricular event (e.g. determine therapy delivery, paragraphs [0122]-[0126]). Sambelashvili discloses a memory storing  (e.g. memory, paragraph [0096]) and selecting one of the stored values and determining whether to control therapy delivery circuitry of the implantable medical device system to deliver fusion pacing or biventricular pacing for a current cardiac cycle, and wherein determining the heart rate comprises determining a length of a preceding cardiac cycle (e.g. paragraphs [0089]-[0091]) but does not explicitly teach storing, in a memory of an implantable medical device system and in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event and selecting one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate which is used to control the delivery of fusion pacing or biventricular pacing for a current cardiac cycle.
Prakash teaches a method and apparatus for determining optimal pacing therapy timing intervals which discloses a system for delivering different pacing modalities including bi-ventricular pacing and fusion pacing (e.g. paragraph [0069]) and storing optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device (e.g. paragraph [0070)]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Sambelashvili to include storing within the memory of the implantable medical device optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device and using the sensed heart rate to determine which stored optimization metrics associated with the different pacing modalities will be used, as taught by Prakash, in order to yield the predictable result of ensuring that optimal pacing metrics are being provided to the patient based on the current sensed physiological state of the patient.
In reference to at least claim 3
Sambelashvili modified by Prakash teaches a method according to claim 1. Sambelashvili further discloses wherein selecting one of the stored values and determining whether to control therapy delivery circuitry of the implantable medical device system to deliver fusion pacing or biventricular pacing comprises selecting the one of the stored values and determining whether to control therapy delivery circuitry of the implantable medical device system to deliver fusion pacing or biventricular pacing for each of a plurality of consecutive cardiac cycles (e.g. performed over a plurality of cardiac cycles, paragraphs [0122]-[0124]).
In reference to at least claim 12
Sambelashvili modified by Prakash teaches a method according to claim 1. Prakash discloses storing optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device (e.g. paragraph [0070)]), therefore it is inherent that different intervals will be stored in association with awaking state of the patient and a sleeping state of the patient since the heart rate ranges would be different. 
In reference to at least claim 13
Sambelashvili modified by Prakash teaches a method according to claim 1. Prakash discloses storing optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device (e.g. paragraph [0070)]) and further discloses using one optimization metric to be used at rest and a different optimization metric to be used during exercise (e.g. para. [0070]). 
In reference to at least claim 14
Sambelashvili modified by Prakash teaches a method according to claim 1. Sambelashvili further discloses wherein the selected one of the stored values for the interval between the atrial event and the ventricular event comprises an interval between the atrial event and an intrinsic ventricular event. (e.g. intervals determined for both paced and intrinsic cardiac events, paragraphs [0122]-[0129]).
In reference to at least claim 15
Sambelashvili modified by Prakash teaches a method according to claim 1. Sambelashvili further discloses the processing circuitry: determining an interval between the atrial event and a paced ventricular event based on the selected one of the stored values for the interval between the atrial event and the intrinsic ventricular event; and controlling the therapy delivery circuitry of the implantable medical device system to deliver the fusion pacing or the biventricular pacing at the determined interval between the atrial event and the paced ventricular event. (e.g. paragraphs [0122]-[0129]).
In reference to at least claims 16-17 
Sambelashvili teaches adaptive cardiac resynchronization therapy which discloses a system for controlling delivery of cardiac resynchronization therapy (CRT) (e.g. Fig. 2), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient (e.g. stimulation generator, paragraph [0094]); sensing circuitry configured to sense electrical activity of the heart (e.g. sensing module, paragraph [0093]); memory circuitry (e.g. memory, paragraph [0096]); and processing circuitry (e.g. processor, 80) configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry (e.g. heart rate, paragraph [0063]); select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate (e.g. select based on heart rate, paragraphs [0077]-[0078]); and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event (e.g. determine therapy delivery, paragraphs [0122]-[0126]). Sambelashvili further discloses wherein the processing circuitry is configured to select the one of the stored values and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing for a current cardiac cycle, and determine the heart rate of a preceding cardiac cycle (e.g. paragraphs [0089]-[0091]) but does not explicitly teach the memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event and selecting one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate which is used to control the delivery of fusion pacing or biventricular pacing for a current cardiac cycle.
Prakash teaches a method and apparatus for determining optimal pacing therapy timing intervals which discloses a system for delivering different pacing modalities including bi-ventricular pacing and fusion pacing (¢.g. paragraph [0069]) and storing optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device (e.g. paragraph [0070)]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Sambelashvili to include storing within the memory of the device optimization metrics such as AV delay for the different pacing modalities according to certain physiological conditions such as heart rate ranges monitored by the device and using the sensed heart rate to determine which stored optimization metrics associated with the different pacing modalities will be used, as taught by Prakash, in order to yield the predictable result of ensuring that optimal pacing metrics are being provided to the patient based on the current sensed physiological state of the patient.
In reference to at least claim 18
Sambelashvili modified by Prakash teaches a system according to claim 16. Sambelashvili further discloses wherein the processing circuitry is configured to select the one of the stored values and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing for each of a plurality of consecutive cardiac cycles (e.g. performed over a plurality of cardiac cycles, paragraphs [0122]-[0124]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 11,077,306. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 11,077,306. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and the claims within U.S. Patent No. 11,077,306 recite an almost identical system for controlling delivery of cardiac resynchronization therapy. The only differences being that the claims within the instant application do not explicitly recite the additional capabilities of the processer, i.e. the claims within the instant application are generic to the species claims recited within U.S. Patent No. 11,077,306, see claim chart below. The entire scope of the claims 16-18 in the instant application fall within the scope of claims 1-3 and 9 of U.S. Patent No. 11,077,306. The species claims in U.S. Patent No. 11,077,306 fully anticipated the claimed genus in the instant application, therefore a patent to the genus would improperly extend the right to exclude granted by U.S. Patent No. 11,077,306 should the genus issue as a patent after U.S. Patent No. 11,077,306, see MPEP 804. 

Instant Application
U.S. Patent No. 11,077,306
Analysis
16. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event.
1. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event; and wherein the memory circuitry is configured to store, in association with each of the plurality of heart rates, a respective value for each of a first interval between an intrinsic atrial event and the ventricular event and a second interval between a paced atrial event and the ventricular event, and wherein the processing circuitry is configured to: determine whether an atrial event for the current cardiac cycle was intrinsic or paced; and select either the value for the first interval or the value for the second interval based on the determination
Claim 16 of the instant application recites a system that falls within the scope of claim 1 of US Patent No. 11,077,306. The only difference between the claims being that claim 1 of US Patent No. 11,077,306 recites additional capabilities of the processor, i.e. claim 1 of US Patent No. 11,077,306 is more specific than generic claim 16 of the instant application. Therefore the scope of claim 16 of the instant application falls within the scope of claim 1 of US Patent No. 11,077,306 and is fully anticipated by claim 1 of US Patent No. 11,077,306.  
16. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event.
2. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event; and wherein the processing circuitry is configured to: compare the selected one of the stored values for the interval to a threshold value; control the therapy delivery circuitry of the implantable medical device system to deliver fusion pacing in response to the selected one of the stored values being less than the threshold value; and control the therapy delivery circuitry of the implantable medical device system to deliver biventricular pacing in response to the selected one of the stored values being greater than the threshold value.
Claim 16 of the instant application recites a system that falls within the scope of claim 2 of US Patent No. 11,077,306. The only difference between the claims being that claim 2 of US Patent No. 11,077,306 recites additional capabilities of the processor, i.e. claim 2 of US Patent No. 11,077,306 is more specific than generic claim 16 of the instant application. Therefore the scope of claim 16 of the instant application falls within the scope of claim 2 of US Patent No. 11,077,306 and is fully anticipated by claim 2 of US Patent No. 11,077,306.  
16. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event.
3. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event; and wherein the processing circuitry is further configured to periodically: determine the heart rate of the patient; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; control the therapy delivery circuitry to suspend the delivery of CRT; while the delivery of CRT is suspended, measure a current value of the interval between the atrial event and the ventricular event; compare the current value of the interval to the selected value of the interval; and update at least the selected value of the interval associated with the determined heart rate in the memory based on the comparison.
Claim 16 of the instant application recites a system that falls within the scope of claim 3 of US Patent No. 11,077,306. The only difference between the claims being that claim 3 of US Patent No. 11,077,306 recites additional capabilities of the processor, i.e. claim 3 of US Patent No. 11,077,306 is more specific than generic claim 16 of the instant application. Therefore the scope of claim 16 of the instant application falls within the scope of claim 3 of US Patent No. 11,077,306 and is fully anticipated by claim 3 of US Patent No. 11,077,306.  
16. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event.
9. A system for controlling delivery of cardiac resynchronization therapy (CRT), the system comprising: therapy delivery circuitry configured to deliver cardiac resynchronization pacing therapy to a heart of a patient; sensing circuitry configured to sense electrical activity of the heart; memory circuitry configured to store, in association with each of a plurality of heart rates, at least one respective value for an interval between an atrial event and a ventricular event; and processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event; and wherein the at least one respective value for the interval between the atrial event and the ventricular event comprises a first value for the interval associated with a waking state of the patient and a second value of the interval associated with a sleeping state of the patient.
Claim 16 of the instant application recites a system that falls within the scope of claim 9 of US Patent No. 11,077,306. The only difference between the claims being that claim 9 of US Patent No. 11,077,306 recites additional capabilities of the processor, i.e. claim 9 of US Patent No. 11,077,306 is more specific than generic claim 16 of the instant application. Therefore the scope of claim 16 of the instant application falls within the scope of claim 9 of US Patent No. 11,077,306 and is fully anticipated by claim 9 of US Patent No. 11,077,306.  
17. The system of claim 16, wherein the processing circuitry is configured to select the one of the stored values and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing for a current cardiac cycle, and determine the heart rate of a preceding cardiac cycle.
Claims 1-3 and 9 each in part recite “processing circuitry configured to: determine the heart rate of a patient based on the electrical activity sensed by the sensing circuitry; select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event” (the full language for claims 1-3 and 9 within US Patent No. 11,077,306 is recited above and is not repeated in full here)
See analysis above regarding claim 16. Claims 1-3 and 9 of US Patent No. 11,077,306 further disclose the limitations of claim 17 of the instant application. Therefore, claims 1-3 and 9 of US Patent No. 11,077,306 fully anticipate the limitations within claim 17 of the instant application. 
18. The system of claim 16, wherein the processing circuitry is configured to select the one of the stored values and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing for each of a plurality of consecutive cardiac cycles.
Claims 1-3 and 9 each in part recite “processing circuitry configured to:…select one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate; and determine whether to control the therapy delivery circuitry to deliver fusion pacing or biventricular pacing based on the selected one of the stored values for the interval between the atrial event and the ventricular event” (the full language for claims 1-3 and 9 within US Patent No. 11,077,306 is recited above and is not repeated in full here)
See analysis above regarding claim 16. Claims 1-3 and 9 of US Patent No. 11,077,306 further disclose the limitations of claim 18 of the instant application. Therefore, claims 1-3 and 9 of US Patent No. 11,077,306 fully anticipate the limitations within claim 18 of the instant application.


Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests a method for controlling CRT therapy that includes: storing the at least one respective value for the interval comprises storing, in association with each of the plurality of heart rates, a respective value for each of a first interval between an intrinsic atrial event and the ventricular event and a second interval between a paced atrial event and the ventricular event, and wherein selecting one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate comprises: determining whether an atrial event for the current cardiac cycle was intrinsic or paced; and selecting either the value for the first interval or the value for the second interval based on the determination, respectively in combination with the other claim limitations. Further, in view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests a method for controlling CRT therapy that includes: comparing the selected one of the stored values for the interval to a threshold value; controlling the therapy delivery circuitry of the implantable medical device system to deliver fusion pacing in response to the selected one of the stored values being less than the threshold value; and controlling the therapy delivery circuitry of the implantable medical device system to deliver biventricular pacing in response to the selected one of the stored values being greater than the threshold value, respectively in combination with the other claim limitations.. Furthermore, in view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests a method for controlling CRT therapy that includes: determining the heart rate of the patient; selecting one of the stored values for the interval between the atrial event and the ventricular event associated with the determined heart rate;
suspending the delivery of CRT; while the delivery of CRT is suspended, measuring a current value of the interval between the atrial event and the ventricular event;
comparing the current value of the interval to the selected value of the interval; and
updating at least the selected value of the interval associated with the determined heart rate in the memory based on the comparison, respectively in combination with the other claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792